              Case 2:21-cv-00628-JLR Document 13 Filed 09/01/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         EUGEN SYSTEMS SA,                             CASE NO. C21-0628JLR

11                              Plaintiff,               ORDER
                  v.
12
           EURODUBBING SERVICES LTD,
13
                                Defendant.
14

15         This matter comes before the court on Defendant Eurodubbing Services Ltd.’s

16   (“Eurodubbing”) motion to dismiss Plaintiff Eugen Systems SA’s (“Eugen Systems”)

17   original complaint or, in the alternative, for a more definite statement. (MTD (Dkt.

18   # 11).) Eurodubbing filed its motion on August 5, 2021. (Id. at 15.) The noting date for

19   that motion was August 27, 2021. (Id. at 1.) On August 20, 2021, Eugen Systems filed

20   an amended complaint as a matter of course. (Am. Compl. (Dkt. # 12)); see also Fed. R.

21   Civ. P. 15(a)(1)(B). Neither party has submitted subsequent briefing in response to

22   Eurodubbing’s motion. (See generally Dkt. (showing no response or reply filed).)


     ORDER - 1
              Case 2:21-cv-00628-JLR Document 13 Filed 09/01/21 Page 2 of 2




 1         In the Ninth Circuit, the filing of “an amended complaint supercedes [sic] the

 2   original complaint and renders it without legal effect.” Lacey v. Maricopa Cnty., 693

 3   F.3d 896, 927 (9th Cir.2012). “Courts often apply this rule to motions to dismiss a

 4   complaint that has since been superseded and deny such motions as moot.” Bisson v.

 5   Bank of Am., N.A., No. C12-0995JLR, 2012 WL 5866309, at *1 (W.D. Wash. Nov. 16,

 6   2012) (collecting cases). Eugen Systems’ amended complaint has superseded the original

 7   complaint and is now the operative pleading in this proceeding. Moreover, it also

 8   provides Eurodubbing with the alternate relief it requested through its motion for a more

 9   definite statement. (See MTD at 11 (requesting that the court “require Plaintiff to amend

10   the complaint”).)

11         Accordingly, the court DENIES Eurodubbing’s motion (Dkt. # 11) as moot. This

12   ruling, however, is without prejudice to Eurodubbing re-filing a motion to dismiss or for

13   a more definite statement, if warranted, regarding Eugen Systems’ amended complaint.

14         Dated this 1st day of September, 2021.



                                                     A
15

16
                                                     JAMES L. ROBART
17                                                   United States District Judge

18

19

20

21

22


     ORDER - 2
